Citation Nr: 0900816	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  08-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, 
Independent VA Claims Agent


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 RO rating decision 
that denied service connection for the aforementioned 
disorders.

The veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge (AVLJ) in a videoconference hearing 
in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the veteran's November 2008 hearing, he testified that 
he had been awarded disability benefits for all of his 
claimed disorders by the Social Security Administration (SSA) 
in 2007, effective from 2005.

Where there is actual notice to VA that the appellant is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the SSA 
records should be obtained and associated with the claims 
file.

Regarding the veteran's claim for service connection for a 
right knee disorder, the Board observes that the veteran 
claims he had a preexisting right leg disorder that was 
aggravated by his active service.  Although the February 1980 
enlistment physical shows that the veteran's lower 
extremities were normal, service treatment records from 
March 1980 indicate that the veteran sustained a stab-type 
injury to his right leg approximately two to three months 
before entering active duty.  A treatment record from 
March 1980 reveals that the veteran hyperextended his right 
knee by striking a cable while running.  Another treatment 
record dated May 1980 shows that the veteran suffered a very 
mild bruise to his right knee after reportedly being thrown 
out of a bunk by a fellow soldier.

After leaving active duty, the veteran sought private medical 
attention after a sledding accident in January 1984.  The 
treatment record states that the veteran's extremities were 
normal.  Additional private treatment records reveal that the 
veteran was involved in motor vehicle accidents in December 
2000 and December 2001.  In November 2005, the veteran was 
injured during a personal assault, and in December 2006, he 
sought private medical care after falling down a flight of 
stairs.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  The revised VCAA 
duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  38 C.F.R. § 3.159.  A medical examination or 
medical opinion is deemed to be necessary if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).

As the evidence of record shows that the veteran has right 
knee pain and there is evidence that the veteran received 
treatment for his right knee while on active duty, the 
veteran should be afforded a VA examination to determine if 
any right knee disorder was incurred during or aggravated by 
his active service.

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to contact the veteran and ask 
him to identify any VA or non-VA 
medical providers having existing 
records not yet considered, and to 
provide VA with authorization to obtain 
records from any non-VA medical 
providers.  Whether or not the veteran 
responds, the RO should obtain any VA 
treatment records relating to the 
claimed disabilities that are not 
already of record in the claims file.

2.  Whether or not the veteran 
responds, the RO should obtain the 
veteran's SSA disability records, 
specifically including the medical 
records considered by SSA in the 2007 
grant of disability benefits.  The RO 
must make as many requests as necessary 
to obtain these records. 38 C.F.R. 
§ 3.159(c)(2).

3.  The veteran should be scheduled for 
a VA examination to determine the 
nature and etiology of any current 
right knee disorder.  All indicated 
tests and studies should be performed 
and all findings must be reported in 
detail.

The claims folder and a copy of this 
remand are to be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
note such review.  The examiner is 
requested to answer the following 
questions (a, b, and c):

a)  Did a right knee disorder (if found 
on examination) clearly and 
unmistakably exist prior to the 
veteran's active service?

b)  If a right knee disorder clearly 
and unmistakably existed prior to the 
veteran's active service, was the right 
knee disorder aggravated beyond the 
normal progression of the disorder by 
his active service?

c)  If a right knee disorder did not 
clearly and unmistakably exist prior to 
the veteran's active service, is it at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current right knee disorder, 
if found, is related to his period of 
service?

Complete detailed rationale is 
requested for each opinion that is 
rendered.

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND. If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Considering the veteran's claims 
that he has a left knee disorder, 
hypertension, headaches, and lower back 
disorder secondary to his right knee 
disorder, after completing the 
aforementioned required actions, and 
any additional notification and/or 
development deemed warranted in light 
of the results of the required actions, 
RO should readjudicate the veteran's 
claims in light of the totality of the 
record, specifically including 
additional evidence received since the 
February 2008 SOC.

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons 
and bases for all determinations, and 
should afford him a reasonable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





